Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 20 are currently pending and have been examined. 
Claims 1, 8, 15, and 19 have been amended. 

Response to Arguments
Applicant's arguments filed July 1, 2022, with respect to 35 USC 101 have been fully considered and are persuasive. The rejection of April 1, 2022, has been withdrawn. 
Applicant's arguments filed June 21, 2021 with respect to 35 USC 103 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 , 6 – 10, 13 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Pub. 2019/0130260 (Han) in view of US Patent Publication 2020/0342399 to (Koppinger), further in view of US 2021/0248555 A1 (Berdinis), in view of US 20190061761 A1 (Tsuchiya) further in view of US 20200019926 A1  (Ayoub), further in view of US 20200404468  A1 (Klein).
Claim 1
Han teaches:
Receiving, by a tracking computer system, an order notification of an item associated with a consumer user device located at a consumer location, (See Han Fig 4A. teaching that system receives placement of an order from a customer device; See also paragraph 39 stating customer may order food from a restaurant by using a mobile device application that places the order through the delivery service) wherein the item is located at a merchant location, wherein a merchant user device is located at the merchant location (Han Para 39- When the customer orders the food through the delivery service, the order is prepared at a provider site. See also para 105 teaching a merchant device.) (Para 45- Order may be received at the server system.); 
Providing by the tracking computer system, an electronic offer to transport the item from the merchant location to the consumer location; (See Han para 42 - One or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations; Para 49 The system may transmit a notification to a courier device corresponding to the courier) 
receiving, by the tracking computer system, an acceptance of the offer from a fleet user device wherein the fleet user device is associated with  a plurality of moveable locations comprising one or more dynamic locations identified by a positioning system; (See Fig. 4C teaching that the system receives confirmation of an order assignment from the courier; See Para 71 teaching that confirmation of order assignment may be an acceptance of the order assignment input by the courier on the courier device. See also para 49 Order assignment may be triggered by confirmation of acceptance of the order by the courier. [0071] Location of courier is received, tracked and updated in real-time, using real time GPS coordinates or proximity beacons )
Determining by the tracking computer system a first movable location of the plurality of moveable locations of the fleet user device, wherein the first moveable location corresponds with a time that the acceptance of the electronic offer is received. (See Fig. 4C. teaching that the system receives location of the courier upon receiving confirmation of order assignment; See also Para 71 teaching that system receives confirmation of order assignment which may be acceptance of the order assignment input by the courier on the courier device followed by the location of the courier.) 
Upon comparing the first movable location with the merchant location, determining by the tracking computer system, a first estimated arrival value of the fleet user device from the first moveable location to the merchant location to the consumer location (See Paras 101- 106- Teaching that ETAs determined based upon distance and travel time parameters of the courier to the merchant corresponding to an order and ETAs are then used to make courier assignment decisions. See also, Figs. 2, 6)
altering by the tracking computer system the first estimated arrival value of the fleet user device from the moveable location to the merchant location to the consumer location (para 98 an updated predicted estimated time of arrival is generated; See also Fig. 5 teaching generation of updated ETAs based on receiving updated events; See also  Fig 6 teaching that system generates and transmits updated ETAs for courier arrival at merchant and order delivery to customer ) 
As shown above, Han teaches altering, the estimated arrival value of the user device from the moveable location to the merchant location to the consumer location. [0010] -[0013]; [0025-[0026] [0036]-[0037]; [0066]-[0076]. Koppinger teaches triggering an alarm such as a message, text, or email based on a time duration within the geographical boundary. Koppinger [0193]
 Han does not teach; however, Koppinger teaches: 
receiving a locator notification when the moveable location of the fleet user device enters a geographical boundary; (See Fig. 3. See also para 40. See Para 73 - Driver breaches pickup geofence which means that the driver is approaching the pickup location. Driver app sends a notification to the management server that the geofence has been reached. )
Determining a time duration that the moveable location of the user device is within the geographical boundary and absent existing the geographical boundary;(See para 89 - Teaching that GPS locations with timestamps are taken at driver arrival and exit from the pickup location and may be used to show that the driver took only two hours to load the truck and depart. See also para 98 - BOL Data shows in and out times. See para 99- Since BOL management service keeps accurate track of the timing of events related to events such as arrival time and departure time it is possible to accurately calculate the detention time. See Para 192 )
determining when the time duration within the geographical boundary exceeds a threshold (See Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms which will be presented on the user interface or received via a message…),. 
One of ordinary skill in the art would have recognized that applying the known technique of sending and receiving a locator notification when a user enters or exits a geographical boundary and triggering an alarm when a detention time within a geographical boundary exceeds a predetermined threshold of Koppinger to the system for dynamic estimated time of arrival updates from the combination of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of determining when a courier or driver remains within a geographic boundary beyond a threshold time into similar systems.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of filing that applying techniques of Koppinger would have improved the system taught by Han because by detecting when a driver enters a geographical boundary allows the system " to determine when the driver arrives ahead of the scheduled  pickup time which may increase detention time" and determining a time spent within the boundary, one "may analyze the data to determine reasons for the detention". See Koppinger paragraph 100. Furthermore," all the parties can check the shipment status and find out when the shipment was picked up, the current position of the truck, estimated time of arrival etc." See Koppinger, paragraph 102.   
Han and Koppinger does not teach; however, Berdinis teaches 
receiving, by a communication interface of the tracking computer system, one or more data streams, wherein the one or more data streams include at least one of: (i) a number of road segments with corresponding speed limits, [0095] teaches receiving speed limits (ii) a number of at least one of intersections, stop lights, or traffic signs,[0095]  teaches receiving information about traffic signals and road signage (iii) an average length of time to stop at one or more stop lights or traffic signs, or (iv) an average speed of the fleet user device [0094] teaches receiving an average speed at which vehicle moves;
It would have been obvious to one of ordinary skill in the art to combine the teaching of receiving data streams related to road information and driver speed and notifying a system of an ETA difference of Berdinis to the system taught by Han and Koppinger as the technique leads to improvements in predictability. [0023]. Improving predictions of delivery times and the availability to fulfill a shipment request for a specific time, place, size, weight, and other factors can drastically improve efficiency in the freight industry. [0022] 
Tsuchiya teaches:
Upon receiving one or more data streams altering an estimated arrival value
[0036] The ECU 20 can estimate the estimated time of arrival by acquiring map information or traffic information from a server outside the vehicle via the communication device 24c and calculating, based on the acquired information, the time needed to arrive at the destination when the vehicle is traveled in the set traveling mode. Such an estimated time of arrival can successively be estimated and updated during traveling based on a result obtained by learning the traveling state (the number of times of lane change), the average speed, and the like in the set traveling mode. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of altering an estimated arrival value upon receiving data streams such as an average speed of Tsuchiya to the system of Han which already teaches updating estimated arrival values based on delivery events ([0098], Figs. 5-6), and Berdinis which teaches receiving the data streams including average speed and suggests alerting when an eta differs from a scheduled eta ([0055]; [0147] [0149] ) as the technique of Tsuchiya allows the system to make a determination of whether a vehicle will arrive at a destination soon. [0036]. 
The combination of Han, Koppinger, and Berdinis in view of Tsuchiya does not teach; however Ayoub teaches wherein the fleet user device automatically detects entry into the first geographical boundary and provides the locator notification to the tracking computer system in response to detecting entry of the fleet user device into the geographical boundary. 
[0024] The combination of the entering a geofence, along with other sensor data, may be correlated at the vehicle or at a server.
[0029] Thus, in the embodiments of the present disclosure, sensor systems may be included on the vehicle. The sensors may be placed on a trailer, shipping container or similar product to provide a central station with information regarding the container. Such information may include, but is not limited to, information concerning the current location of the trailer or shipping container,
[0081] In particular, reference is now made to FIG. 4, in which the process starts at block 410 and proceeds to block 412. At block 412, a computing device associated with a vehicle checks whether a positioning system has detected that the vehicle has entered a border geofence.
[0084] Once the vehicle has detected that the border geofence has been entered, the process proceeds from block 412 to block 420. At block 420, sensor data may be obtained from sensors associated with the vehicle. See also paragraphs 8 -9, 15-18 
See also [0021]; [0105]; [0108]. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of a vehicle/ fleet user device detecting entry into a geographical boundary of Ayoub to the tracking, notification, and operation management system taught by the combination of Han, Koppinger, and Berdinis as it provides a method of attributing a cause to a delay. [0015]. 
Han and Koppinger in view of Berdinis in view of Tsuchiya and Ayoub does not teach, however, Klein teaches: comparing by the tracking computer system, an actual movable location of the fleet user device with an expected movable location of the fleet user device [0029] When the GSM module 6 is on, the client device 11 periodically broadcasts via GSM antenna 8 the Wi-Fi access point 47 data in range of client device 11 which is received at GSM cell towers 13 and which is received in turn by the servers 4 via GSM network 12. The servers 4 compare expected locations to one or more Wi-Fi access point 47 encounters received from the device to determine if the device is located where it is expected.
determining by the tracking computer system, that the actual movable location of the fleet user device and the expected movable location of the fleet user device do not match
[0029] If the device location does not match an expected location at an expected encounter time a notification is issued, for example an alarm notification or an automated phone call to a designated phone number, an alert to third party sever, an e-mail, an SMS message, or other user machine interface.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Klein of comparing an actual movable location to an expected movable locating and issuing an alarm notification or alert to a third party server and notifying of deviations or transportation exceptions [0038]  to the teaching of automatically detecting entry into a geofence by a vehicle and providing a locator notification of Ayoub and the teaching of updating an arrival estimate after receiving data streams of Tsuchiya because the system of Klein provides an extremely accurate tracking system [0004]. 
Claim 2
The combination of Han and Koppinger in view of Berdinis in view of Tsuchiya and Ayoub in view of Klein teaches all of the limitations of claim 1. Koppinger also teaches an activation of the geographical boundary associated with the merchant location (See para 40, 50, 73), wherein the activation is used to identify a time duration that the fleet user device is within the geographical boundary associated with the merchant location. ( See para 89, 99- since management service keeps track of the timing of events related to shipment such as arrival and departure time, it is possible to accurately calculate detention time, 100, 192- Shipper app keeps track of the amount of the detention time by tracking the arrival time and departure time). Examiner interprets the shipper location of Koppinger to mean a merchant location. See relevant statement of rejection and rationale to combine Han and Koppinger in claim 1. 
Claim 3
The combination of Han and Koppinger in view of Berdinis in view of Tsuchiya and Ayoub in view of Klein teaches the limitations of claim 2. Koppinger also teaches transmitting an electronic communication to the fleet user device associated with the transport of the item when the time duration within the geographical boundary exceeds the pickup threshold; (Para 193 -In some example embodiments, the shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold (e.g., two hours). When the alarms are triggered, the BOL shipper app and the BOL web app will generate the alarms, which may be presented on the user interface 1304 (See Fig. 13 B showing Truck Device interface) or received via a message, such as a text message, an email message, etc) See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1.

Claim 6
The combination of Han and Koppinger in view of Berdinis in view of Tsuchiya and Ayoub in view of Klein teaches all of the limitations of claim 1. Koppinger also teaches that a geographical boundary may be associated with a merchant location. (See paragraph 40 - Teaching entry by the truck driven by driver on a geofence may be detected when driver picks up shipment at the shipper's location.) Examiner interprets the shipper location of Koppinger to mean a merchant location. See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1.
Claim 7	 
The combination of Han and Koppinger in view of Berdinis in view of Tsuchiya and Ayoub in view of Klein teaches all of the limitations of claim 1. Koppinger also teaches that a geographical boundary may be associated with a consumer location.( See para 40 The geofence around the consignee may be detected when the truck approaches the destination. ) Examiner interprets the consignee location of Koppinger to mean a consumer location. See relevant statement of rejection and rationale to combine Han and Koppinger above with respect to claim 1. 
Regarding claims 8 and 15 see relevant rejection of claim 1. See also, paragraphs 6,7, 31, 59, 122, Fig 8. of Han disclosing processors and computer readable media and computer readable instructions. 
Regarding claims 9 and 16 see relevant rejection of claim 2. 
Regarding claims 10 and 17 see relevant rejection of claim 3.
Regarding claims 13 and 20 see relevant rejection of claim 6. 
Regarding claim 14 see relevant rejection of claim 7. 
Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han and Koppinger, in view of Berdinis, in view of Tsuchiya, and Ayoub, further in view of  US Patent Publication 20180315112 (Smith) further in view of 20160328781 (Patel-Zellinger).  
Claim 4
The combination of Han and Koppinger in view of Berdinis in view of Tsuchiya, and Ayoub in view of Klein, teaches the limitations of claim 2. Koppinger also teaches transmitting by the tracking computer system an issue notification to the fleet user device when a time duration within the geographical boundary exceeds threshold (detection of an issue based on loading time taking too long), (Para 193). The combination does not teach explicitly teach, but Smith teaches:  
Transmitting by the tracking computer system an issue notification to the fleet user device associated with resolving the delivery issue. (Paragraph 62 If the estimated completion time for collecting the order is after an expected completion time for the order, method can optionally comprise an activity of automatically sending a notification to the delivery driver that collection of the order is behind ; See also paragraph 60. )
One of ordinary skill in the art would have recognized that applying the known technique of transmitting an electronic communication (such as an issue notification associated with resolving a delivery issue) to the fleet user device of Smith to the arrival updating system of the combination of Han and Koppinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such electronic communication transmission techniques  into similar systems. Furthermore one of ordinary skill in the art would have recognized that applying the electronic communication of an issue notification associated with resolving a delivery issue technique of Smith improves the system of Han and Koppinger by proactively rectifying the delivery/pickup situation involving sensed adverse delivery/pickup condition and quickly resolve such issues. 
The combination of Han, Koppinger Berdinis, Tsuchiya, Ayoub and Smith does not teach; however Patel-Zellinger teaches: determining a status identifier associated with a delivery issue. ( See paragraph 29 – teaching that two categories may be established for at-risk orders and their associated shipments: a Red order and a yellow order. Red orders may include those orders or shipment which are determined to late for a targeted delivery date. Yellow flagged orders may include those orders or shipments which are at some risk of being late for the targeted delivery… See also paragraphs 73, 35, 36, 38, 39, 40 and Fig. 2)
One of ordinary skill in the art would have recognized that applying the known technique of determining a status identifier and updating a status of Patel-Zellinger to the courier management and time of arrival updating system of the combination of Han and Koppinger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such status determination and status updating techniques into similar systems. See paragraph 18 of Patel-Zellinger stating that “the described techniques may be integrated into existing retailer information systems and computerized processing networks to enable improved processing and data management of orders and shipment”.  Furthermore, one of ordinary skill in the art would have recognized that applying the technique of Patel-Zellinger improves the system because it provides contextual information about a delivery and increase the likelihood that a user will have a product delivered. Furthermore, “implementations of the techniques may include improved uses of data to manage and automate delivery processes.” See paragraph 18 of Patel-Zellinger.  
Claim 5
The combination of Han, Koppinger, Berdinis, Tsuchiya,  Ayoub, in view of Klein, Smith, and Patel-Zellinger teach all of the limitations of claim 4.  Patel-Zellinger also teaches updating by the tracking computer system the status identifier associated with the transportation of the item associated with the delivery issue in a ticketing system. (See paragraphs 40 discussing a processing flowchart which includes steps for preparation of a substitute shipment for delayed orders (RED status orders) and paragraph 41 which teaches that preparation of a substitute shipment for delayed (RED status) orders may be accompanied by data processing operations to update the delivery status of the order and shipment.) See relevant statement of rejection and rationale to combine Patel-Zellinger with the combination of Han, Koppinger and Smith of claim 4. 
Regarding claims 11 and 18 see relevant rejection of claim 4. 
Regarding claims 12 and 19 see relevant rejection of claim 5.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9311685-B2 Harkey – Geolocation Check-In System
US-10467579-B1 Reiss – Systems, Methods, and Computer Readable Media Estimated Timing of Delivery Orders 
US-10921147-B1 Hapgood – Customer and Merchant Location-Based ETA Determination 
US-10769712-B1 Edwards – ETA-based item pick-up and fulfillment alternatives 
GPS Phones Keep Drivers on Track, Food Logistics, Dec. 19, 2007, https://www.foodlogistics.com/transportation/trucking/article/10315808/gps-phones-keep-drivers-on-track (accessed October 22, 2022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628